Citation Nr: 1111214	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  06-06 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability, including a head injury, headaches, and disabilities of the right knee, right upper extremity, neck, and upper back, as a result of an aborted cystoscopy at a VA facility on May 24, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from August 1969 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

This case was previously before the Board in April 2007, March 2009, and October 2010, and was remanded for additional development.  For the reasons discussed below, the Board finds that the RO substantially complied with the mandates of the remands and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In September 2006, the appellant testified at a Travel Board hearing.  In August 2010, the appellant was informed that the Veterans Law Judge who had conducted the September 2006 Travel Board hearing was no longer employed by the Board and he, therefore, had the right to an additional hearing before a different Veterans Law Judge.  In September 2010, the appellant informed the Board that he desired an additional hearing before a Veterans Law Judge at the RO.  In February 2011, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In February 2011, the Board received additional arguments from the appellant.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2009).  In a written statement dated in February 2011, the appellant's representative waived RO consideration of the new evidence.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.


FINDING OF FACT

There has been no demonstration by the competent medical, nor competent and credible lay, evidence of record, that the appellant has an additional chronic disability, including a head injury, headaches, and disability of the right knee, right upper extremity, neck, and upper back, as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or due to an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits for additional disability, including a head injury, headaches, and disabilities of the right knee, right upper extremity, neck, and upper back, as a result of an aborted cystoscopy at a VA facility on May 24, 2001, under the provisions of 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)


VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

In an October 2004 letter, the appellant was provided with notice regarding what information and evidence is needed to substantiate a claim for benefits under the provisions of 38 U.S.C.A. § 1151, as well as what information and evidence must be submitted by the appellant, what information and evidence must be submitted by the appellant, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.

Since the Board has concluded that the preponderance of the evidence is against the claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed in this regard.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist  

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The appellant's representative has argued that VA should search for and obtain any relevant VAMC medical quality assurance records that exist.  (See August 2010 Post Remand Brief; February 2011 Board Hearing Transcript (Tr). at p. 3-4).  The disclosure of such records to the appellant is prohibited by applicable laws and regulation.  38 U.S.C.A. § 5705(a) (West 2002); 38 C.F.R. § 17.501(b)( 2010).  The Court has held that it may be possible for the Board to review these records as an entity of VA.  Hood v. Shinseki, 23 Vet. App. 295, 300-302 (2010).  The Board would; however, be required to disclose to the appellant any relevant evidence that it considered.  Thurber v. Brown, 5 Vet. App. 119 (1993).  If the Board were to consider quality assurance records, it would be required under Thurber to share those records with the appellant, but the statute and regulation would preclude such disclosure.  Hence, the prohibition on disclosure to the appellant would effectively preclude the Board from considering those records.  Moreover, the instant case differs in important ways from Hood.  In Hood, the Board had previously remanded the claim to obtain quality assurance records and there was some question as to whether the relevant records were actually quality assurance records.   

Further, in Hood,  the Court held that the RO's actions in obtaining a medical opinion instead of quality assurance records could have constituted substantial compliance with the remand instruction, provided the opinion was adequate.  Hood, 23 Vet. App., at 298-9.  In this case the Board has obtained medical opinions in lieu of quality assurance records.

It is also likely that any quality assurance records have been destroyed.  VA procedures provide that such records are destroyed after three years.  See Norvell v. Peake, 22 Vet. App. 194, 200 (2008) (citing VHA Records Control Schedule 10-1, at XXXIII-1, XXXIII-2 (Feb. 14, 2002)).  The appellant's claim involves treatment that was provided in 2001.  In a similar situation where it appeared that quality assurance records would have been destroyed, the Court held that there was no duty to seek such records.  Norvell v. Peake, 22 Vet. App. 194 (2008).  For these reasons, the Board finds that there is no obligation to seek quality assurance records.

Additionally, the appellant was afforded a May 2009 VA examination in conjunction with the claim so an opinion on the matter could be obtained, in compliance with the March 2009 Board remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  The VA examination report is adequate, as it addresses the relevant questions and included a full review of the appellant's claims file as well as the appellant's statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, the Board finds that VA's duty to assist has been met in this case.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Legal Criteria

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2010).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3361(c)(1) (2010).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2010).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2010).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d)(2) (2010).  

III. Analysis

The record reflects that the appellant was scheduled for a cystoscopy for microscopic hematuria at a VA medical facility in May 2001.  Records dated prior to the procedure noted that the appellant had presented with a history of persistent microscopic hematuria for the last couple of months.  (See May 2001 VA Urology Consult; April 2001 VA treatment record).  

A May 2001 VA treatment record indicates the appellant was scheduled to have a cystoscopy under local anesthesia.  It also notes that he was given written and verbal instructions and verbalized understanding.  A May 24, 2001 VA procedure report reflects that the appellant had a pre-operative diagnosis of hematuria.  In the report, the urologist notes that he was unable to do the cystoscopy due to pain and that he would bring the appellant back with anesthesia.  A May 24, 2001 post-operative report indicates the appellant was discharged to home after an unsuccessful attempt in completing a cystogram.  It notes that VA had been unable to complete the procedure due to pain.  The report indicates the procedure would be rescheduled and would be performed under sedation the next time.  The patient was advised that a letter would be sent to him with the date and time.  Vitals were stable, and oxygen saturation was 97% pre- and post- procedure.  The patient verbalized understanding of the instructions.

A June 2001 VA treatment record indicates that the appellant reported that when he went home after the cystoscopy, he voided and blood came out.  Then he started urinating and lost consciousness for what he thinks was 5 to 10 minutes.  He noted no more bleeding in his urine.  Since that time, he has noticed ringing in his ears and in his head, a lot of headaches initially, and pain in the posterior neck area that has somewhat improved.  In the last week, he also noticed pain in the posterior right arm/elbow region.  He reported that the first two mornings after his fall, he noticed tingling in both his hands.  After working, he had increased ringing in his ears and head and an increased headache.  He had a history of low back pain which was gone and returned in the fall.  Due to the above reported symptoms, the appellant was sent to urgent care to have an evaluation.  Another record indicates that the appellant reported that he struck his head on a wall and sustained a bruise to the posterior right top of his head when he passed out.  

A June 2001 VA urgent care record reflects that the appellant denied any chest discomfort, shortness of breath, palpitation, weakness, or blurred vision before the fall.  After waking up from the fall, the appellant reported having a headache and a ringing sound in both ears.  Now he only has a ringing sound.  He denied any seizure or post-fall urinary or bowel incontinence.  He reported that last week he got pain in the left elbow.  

The appellant stated that he was scheduled for a May 2001 flexible cystoscopy surgery procedure.  When he arrived, he reported that someone yelled out at him that he needed his signature, and he signed the piece of paper.  The appellant stated that the doctor used a rigid 17 inch glass French rod cystoscope instead of a flexi cystoscope.  (See February 2011 statement).  He stated that the no one consulted him or tried to calm his apprehensions and fear.  The appellant reported that the urologist was having a conversation with a nurse when he was being prepped.  The appellant reported that the urologist told the appellant that he may feel some discomfort.  He then tried to insert the tube into his urethra.  After two attempts, he walked around, returned, and tried again.  The appellant reported that the urologist tried two or three more times with no success and finally stopped.  He reported that he did not receive any anesthesia.  The appellant reported that he followed the post surgical instruction to drink plenty of water.  He stated that late that evening, while attempting to urinate, he passed out.  He reported that he fell and hit his head into the bathroom wall and fell onto the floor.  He stated that he was unconscious for 10 to 15 minutes, and then called his brother to come over and help him.  He stated that he has had permanent head pain since the incident.  (See February 2011 statement; February 2011 Board Hearing Testimony).  The appellant did not seek medical treatment until June 2001.  (See February 2011 Board Hearing Transcript (Tr.) at p. 11).  He contends that he has a head injury, right elbow condition, right knee condition, neck and upper back condition, and a toe condition, as a result of service.  

An October 2004 VA treatment record reflects that the appellant reported pain alternating down the right and left arms and shoulders.  A cervical spine X-ray showed degenerative disc disease.  A November 2005 MRI report indicated the appellant reported chronic neck pains, some right elbow pain.  The MRI scan showed cervical spine narrowings from old arthritis changes on both sides.  

In a December 2008 Veterans Health Administration (VHA) Medical Opinion, the doctor noted that the patient may very well have experienced problems that arose from the procedure.  These problems could have been avoided had flexible instrument been used.  Therefore, it is at least as likely as not that the patient incurred a problem (head trauma) from a procedure that should have been performed in a different manner.  The VHA opinion was insufficient as the doctor did not specify which problems resulted from the injury, and it was not reflective of the degree of fault that would need to be shown under 38 U.S.C.A. § 1151.

The appellant was evaluated at a VA examination in May 2009.  The VA examination report reflects that the appellant reported that he did manual labor after leaving service until 1979, when he started a fiberglass repair company with his brother, and again did primarily manual labor.  He retired in 2005.  The appellant reported that he had headaches prior to the falling episode.  He reported that he has constant pain in the head which migrates from place to place, and that the headaches are aggravated by physical exertion or any jarring movement ot the body.  He reported that he had been treated with tramadol in the past, but had not used it for the past three years until yesterday when he had a more severe headache than usual and went to the VA Clinic.  

The VA examiner concluded that the appellant was likely straining to urinate more than usual because of transient obstruction from the cystoscopy which caused an episode of micturition syncope.  He explained that micturition syncope is the name given to the phenomenon of fainting shortly after or during urination, which most commonly occurs in males.  The VA examiner further explained that it is caused by straining which stimulates the vagus nerve (usually more pronounced in elderly men with large prostates).  The vagal nerve stimulus causes slowing down of the heart (bradycardia) and severe drop in blood pressure.  The heart cannot perform as a pump effectively because insufficient blood comes to it.  The VA examiner noted that the appellant reported that the cystoscopist was rude and arrogant.  He noted that this behavior is not unheard of among surgeons.  The VA examiner found that since the surgeon discontinued doing the procedure when it appeared to not be feasible with the rigid cystoscope, and the appellant may well have had a similar transient obstruction if a flexible cystoscope had been used, the episode of micturition syncope is less likely as not caused by or a result of negligence, carelessness, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA treatment provider.  

The May 2009 VA examiner also found that the appellant's headaches are less likely as not caused by or a result of the micturition syncope.  The VA examiner noted that headaches sometimes occur after a head injury as part of the postconcussion syndrome.  The VA examiner noted that symptoms and disability attributed to postconcussion syndrome are greatest within the first seven to ten days for the majority of patients.  At one month, symptoms are improved and in many cases subclinical.  The vast majority of patients have largely recovered by three months.  A minority have symptoms that persist a year or longer.  The VA examiner noted that the appellant had no other symptoms of postconcussive syndrome and the headaches from postconcussion syndrome usually go away with time.  

The May 2009 VA examiner also opined that the appellant reported a lifetime of physical labor.  The VA examiner found that the appellant's neck pain symptoms are more likely due to his work than one isolated episode of head and presumably neck injury.  He noted that the appellant had no current right knee symptoms.  He had reported that he had experienced no problems with his right knee since 2002.  He found that the appellant's right elbow symptoms are more likely due to his work than one isolated episode of injury.  The VA examiner also found that the appellant's current upper back symptoms are more likely due to his work than one isolated episode or injury.  As the VA examiner provided a rationale for his opinions, and the opinions were based on a review of the claims file, the appellant's medical records, his statements and a physical examination, the Board finds that the May 2009 VA examination is probative.  

Finally, the May 2009 VA examiner noted that an MRI of the head was ordered due to the finding of unsustained clonus on the neurologic examination.  The VA examiner noted that it is unlikely that this is due to the above claim and is likely due to an unrelated medical problem.  The appellant had an MRI scan of the head and was evaluated at a neurological examination in July 2009.  The July 2009 VA treatment record reflects that the appellant had no abnormality on the neurological examination to correlate with the MRI abnormality, and history to suggest when it occurred.  Therefore, the VA treatment record notes that it is likely that this represents an incidental finding.  The VA treatment record indicates that the appellant's headaches seem most likely to be muscle contraction headaches, although a diagnosis of analgesic overuse headaches cannot be excluded, given their chronicity.  The report also indicates the appellant had a great deal of spasm in his neck, and cervical canal stenosis should be excluded.        

In a July 2005 statement, the appellant's brother stated that his brother called him in May 2001 and told him that he fell in his bathroom after passing out and ended up on the floor.  He told him that he had hit his head into the wall and landed on his right elbow on the floor.  The brother reported that he came over and the appellant told him that he had upper neck pain and elbow pain.  A July 2005 statement from the appellant's sister stated that she talked to her brother on the early evening in May 2001, and he was in a traumatized state of disbelief about how the cystoscopy procedure went.  She stated that the following day he told her that he had passed out and hit is head, right elbow, shoulder, knee and toe on the floor.  The sister stated that due to this incident he has had severe headaches and pain in his right elbow.  The Board finds the statements from the appellant's brother and sister to be credible, as they are consistent with the appellant's statements.  However, the Board notes that there is no indication that the appellant's sister has medical training, and thus, she is not competent to report that he has had severe headaches and right elbow pain due to the incident.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

The appellant has contended that he has additional disabilities, including a head injury, headaches, and disabilities of the right knee, right upper extremity, neck, and upper back, as a result of an aborted cystoscopy at a VA facility in May 2001.  Although a lay person may be competent to report the etiology of a disability, as a lay person, the appellant is not competent to provide an opinion as to whether he has additional disabilities as a result of the aborted cystoscopy.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board also finds that the probative value of any such opinion is outweighed by that of the May 2009 VA examiner, who found that the episode of micturition syncope, which allegedly caused the appellant's additional disabilities, was less likely as not caused by or a result of the negligence, carelessness, lack of proper skill, error in judgment, or a similarly instance of fault on the part of the VA treatment provider.  The VA examiner has education, training and experience in evaluating the etiology of disabilities and based his opinion on a review of the claims folder, medical records, and a physical examination.

The Board finds that the evidence does not show that the appellant has any additional disability, including a head injury, headaches, or disabilities of the right knee, right upper extremity, neck and upper back, as a result of the aborted cystoscopy at the VA facility in May 2001, that was due to negligence or other instance of fault on the part of VA.  The May 2009 VA examiner concluded that the episode of micturition syncope was less likely as not caused by or a result of the negligence, carelessness, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA treatment provider.  The VA examiner specifically noted that the appellant may well have had a similar transient obstruction if a flexible cystoscope had been used in the procedure and that the VA examiner discontinued the procedure when it appeared to not be feasible.  All of the appellant's alleged additional disabilities stem from the micturition syncope episode.  There is no evidence of record indicating that the micturition syncope episode was caused by or a result of the negligence, carelessness, lack of proper skill, error in judgment or a similar instance of fault on the part of the VA treatment provider, other than the appellant's statements and his sister's lay statement.  The Board finds that the VA examiner is more competent to provide a medical opinion than the appellant and his sister, and thus, the May 2009 VA examination report is more probative.  As discussed above, the December 2008 VHA Medical Opinion was inadequate, and thus, not probative.  The Board also notes that the appellant did not seek treatment for the injuries allegedly caused by the micturition syncope episode until June 2001, nearly a month after the failed cystoscopy.  

In sum, the Board finds that the evidence is against the appellant's claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability, including a head injury, headaches, and disabilities of the right knee, right upper extremity, neck, and upper back, as a result of an aborted cystoscopy at a VA facility in May 2001.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).    


ORDER

Compensation benefits for additional disability, including a head injury, headaches, and disabilities of the right knee, right upper extremity, neck, and upper back, as a result of an aborted cystoscopy at a VA facility on May 24, 2001, pursuant to the provisions of 38 U.S.C.A. § 1151, are denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


